DETAILED ACTION
This action is in response to the claimed listing file on 07/25/2022.
Examiner’s Statement of Reasons for Allowance

Claims 1-9, 11-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claimed invention is directed to a method (Claims 1-9), a non-transitory computer-readable  storage medium (Claims 11-16), and a system (Claims 18-22), featured for preprocessing time-series sensor signals to facilitate prognostic-surveillance operations. The claimed invention recites, in part, to include at least features, 
“…initially receiving the time-series sensor signals during operation of
the monitored system;
up-sampling lower sampling rate signals in the time-series sensor
signals by repeating last measured sensor values at a higher sampling rate,
so that all of the time-series signals have a uniform higher sampling rate;
storing the time-series sensor data in a time-series database; and
subsequently retrieving the time-series sensor data from the time-
series database;”,

as in claim 1, and recited in the similar manner in independent claims 11 and 18. 
	Close prior arts of record Lepot and in view of Uhrig in combination are applied to the claimed invention with the discussions of time-series signal on interpolation and inferential model.
Claims are amended to recite the features above as in the allowable subject matter.
Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
August 27, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191